DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Reason for Allowance

	Prior art of record Sanner et al. (Pub NO. US 2014/0149732) teaches a customized processor initialization image for each of the processor cores in the multiprocessor system is generated and stored to a storage device.  The processor cores are triggered to enter a power save state in which all initialization settings of the processor cores are lost.  In response to all the processor cores entering the power save state, the first processor core of the first processor is re-initialized using a first customized initialization image generated for the first processor core.”
	Prior art of record Guntur et al. (Pub NO.: US 2014/0059372) teaches a method is provided for resuming one or more cores of a multi-core processor that is part of an electronic device, the method comprising: grouping wakeup sources into a plurality of computing domains; receiving an interrupt associated with a wakeup source; identifying a first computing domain from the plurality that the wakeup source is part of; mapping the first computing domain to a first indication of one or more states of a first core of the processor; configuring the first core to enter the one or more states that are indicated by the first indication; and resuming the first core after the first core is configured.” 
	Prior art of record Henry et al. (Pub NO. US 2016/0179117) teaches transition a recipient core to a target core state associated with one or more settings that would affect a performance and/or power-consuming characteristic of the microprocessor;  implementing any 
	Prior art of record Therien et al. (Pub NO. US 2019/0065242) teaches power control unit can determine to migrate the thread from the first less-efficient core to the second more-efficient core.  The power control unit can request that the first core and the second core transition to a low-power state (e.g., a sleep state, a C6 power state, etc.).  The first core can transfer its software context to a first core software context storage, halt and quiesce.  The second core can halt and quiesce.  The software context from the first core software context storage can be transferred to a second core software contex storage of the second core.  A processing core identifier of the first core can be assigned to the second core.  The power control unit can then request the second core to transition to an active state (such as a C0 state). 
	Prior art of record Zimmer et al. (Pub NO. Us 2004/0268107) teaches a scheme is provided that enables sharing of firmware across heterogeneous processors (i.e. processors that employ different native instruction sets).  This is facilitated, in part, by using a shared set of firmware drivers written in an intermediate language comprising interpreted byte code so as to be executable on a corresponding byte code interpreter embodied as a virtual machine.  Thus, a set of common binary drivers may be shared by at least two different processors having 
	Prior art of record Yin et al. (pub NO. US 2018/0357123) teaches  full size microcontroller core and reduced size Microcontroller core share the same firmware code, but may execute different subroutines, or the like.
	Interpreting the claims in light of the specification the examiner finds the claimed invention is patentably distinct from the prior art of record. Any individual or combination of any of these prior art does not explicitly taught or suggests – “save firmware code from the microcontroller of a first one of the two or more cores, and save state information from the microcontroller of each of the two or more cores; and the circuitry is further adapted to, based on receipt of a signal to return the processor from the low power state: restore the firmware code to all of the cores; and restore the respective state information to each core.” and - which taught nor suggested by the prior art of record (PTO-892 and 1449). Therefore, claims 1-8 indicated allowable. 
	Interpreting the claims in light of the specification the examiner finds the claimed invention is patentably distinct from the prior art of record. Any individual or combination of any of these prior art does not explicitly taught or suggests – “shares a common microcontroller firmware code; save state information from the microcontroller of the perimeter logic; determine whether the microcontroller firmware code has been saved; and if the microcontroller firmware code has not been saved, save the microcontroller firmware code from the microcontroller of the perimeter logic.”- which taught nor suggested by the prior art of record (PTO-892 and 1449). Therefore, claims 9-15 indicated allowable.
	Interpreting the claims in light of the specification the examiner finds the claimed invention is patentably distinct from the prior art of record. Any individual or combination of any of these prior art does not explicitly taught or suggests - circuitry is adapted to save to the memory unit the firmware code if not previously saved and state information from a first autonomous core perimeter of the multiple cores, and save to the memory unit state information for each remaining autonomous core perimeter of the multiple cores, based on receipt of a signal to place the processor into a low power state- which taught nor suggested by the prior art of record (PTO-892 and 1449). Therefore, claims 16-22 indicated allowable.
	Interpreting the claims in light of the specification the examiner finds the claimed invention is patentably distinct from the prior art of record. Any individual or combination of any of these prior art does not explicitly taught or suggests - following receipt of a signal to place the integrated circuit into a low power state, the means to store firmware code and state information is to: store the firmware code from one of the multiple processing means into the memory means if not previously stored, and store the state information from each of the multiple processing means into the memory means.- which taught nor suggested by the prior art of record (PTO-892 and 1449). Therefore, claims 23-25 indicated allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHID CHOUDHURY whose telephone number is (571)270-5153.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZAHID CHOUDHURY/Primary Examiner, Art Unit 2186